STAPLETON, Circuit Judge,
concurring and dissenting.
I concur in the court’s holding that the plaintiff should receive post-judgment interest on $9,567,939 from December 2, 1981. If the district court had not erred by vacating the judgment entered on the jury’s verdict of December 2, 1981, the plaintiffs would have received post-judgment interest commencing on that date. Poleto v. Consolidated Rail Corp., 826 F.2d 1270 (3d Cir.1987). Under the teachings of Institutionalized Juveniles v. Sec. of Public Welfare, 758 F.2d 897 (3d Cir.1985), the fact that the plaintiffs were required to litigate an appeal to fully vindicate their rights should not result in post-judgment interest commencing any later than that date.
I reject the plaintiffs’ suggestion that interest should run from August 16, 1979 because I know of no logic or authority *577which supports the proposition that post-judgment interest should commence as of the date of a verdict as to liability only. Finally, I conclude that the date of the 1979 damage verdict is inappropriate as well. Where, as here, a judgment and damage verdict are vacated because the plaintiffs failed to supply evidence to support the jury’s damage award and that vacation is not overturned, I perceive no justification for awarding post-judgment interest back to the date of the vacated verdict or judgment.
I am constrained to dissent, however, from the court’s holding that the 1982 amendment to 28 U.S.C. § 1961 is applicable to this case. Like the Courts of Appeals for the Second, Fourth, Fifth, and Seventh Circuits,1 I would hold that this amendment does not apply to any judgment entered prior to October 1, 1982, the effective date of the amendment, without regard to whether there was an appeal from the judgment pending on that date.2
I would uphold the decision of the district court with respect to the applicable rate of post-judgment interest for essentially the reasons articulated by Judge Newman in Litton Systems v. American Tel. & Tel. Co., 746 F.2d 168 (2d Cir.1984), and by Judge Johnson in Brooks v. United States, 757 F.2d 734 (5th Cir.1985). I will add only two thoughts, both of which go to the issue of whether Congress would wish the presumption of Bradley v. Board of Education, 416 U.S. 696, 94 S.Ct. 2006, 40 L.Ed.2d 476 (1974) applied in connection with the amendment to § 1961.
Unlike most other legislatively established rules of law, the rule established by § 1961 after its amendment, as well as the rule established by it before, are focused on a particular point in time — the date of the entry of judgment. On that date, under both rules, the rate of post-judgment interest is fixed once and for all time for the particular case, and the rate fixed takes effect immediately. At any time thereafter, the judgment may be executed upon by the plaintiff in the absence of a superse-deas bond or may be voluntarily satisfied by the defendant whether or not there is to be an appeal. Given this focus on the date of the entry of judgment, I think it highly unlikely that Congress intended the post-judgment interest rate in a particular case to be retroactively altered in the event an appeal lasted beyond the effective date of the amendment.
The Federal Courts Improvement Act containing the amendment to § 1961 was enacted on April 2, 1982. In the Act, Congress expressly provided that “[ujnless otherwise specified, the provisions of [the] Act shall take effect on October 1,1982.” Pub. L. No. 97-164, § 402. Since Congress did not “otherwise specify” with respect to the amendment to § 1961, this effective date provision postponed the change in the manner of establishing a post-judgment interest rate for a period of six months. Thus, Congress chose to postpone for a very substantial period the relief it was affording to plaintiffs whom it perceived as being substantially undercompensated by prevailing state interest rates. This decision suggests to me that Congress had a substantial countervailing concern about the reliance interests of litigants who had made or would make decisions concerning ap*578peals and/or the payment of judgments based on the old rates. Given that this concern is equally implicated whether or not an appeal winds up continuing beyond the effective date of the Act, I am unwilling to attribute to Congress an intent to discriminate between the holders of simultaneously entered judgments based on whether their appeals were still pending on the effective date of the Act.
For the foregoing reasons, I would affirm the judgment of the district court.

. Litton Systems v. American Tel. & Tel. Co., 746 F.2d 168 (2d Cir.1984); U.S. v. Dollar Rent A Car Systems, Inc., 712 F.2d 938, 940 n. 5 (4th Cir.1983); Brooks v. United States, 757 F.2d 734 (5th Cir.1985); Merit Ins. Co. v. Leatherby Ins. Co., 728 F.2d 943, 944 (7th Cir.) (per curiam), cert. denied 469 U.S. 918, 105 S.Ct. 297, 83 L.Ed.2d 232 (1984). In a July 27, 1982 memorandum to all Federal Judges, Magistrates, Court Executives, and Court Clerks, the Administrative Office of the United States Courts also adopted the position that the 1982 amendment to § 1961 should not be applied retroactively, stating:
It is our view that the new rate will apply only to judgments entered on or after [the effective date]. The rate attaches as of the date of judgment and does not change thereafter unless the judgment is vacated or otherwise set aside.


. Institutionalized Juveniles v. Sec. of Public Welfare, 758 F.2d 897, 927 (3d Cir.1985), is not in conflict with this conclusion. The court there held that the new post-judgment interest rate should be applied to the original order allowing the award of counsel fees which was entered on July 26, 1983, well after the effective date of the amendment.